Citation Nr: 1213860	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for pelvic inflammatory disease with infertility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1988 and from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claim is currently under the jurisdiction of the Oakland, California RO.
 
The July 2008 rating decision on appeal granted the Veteran service connection for pelvic inflammatory disease with infertility and granted the veteran special monthly compensation based on the loss of use of a creative organ.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's symptoms due to her service-connected disability are not controlled by continuous treatment.


CONCLUSION OF LAW

The criteria for a 30 percent initial rating for pelvic inflammatory disease with infertility have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7614 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from the Veteran's disagreement with an initial rating evaluation following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further notes that the Veteran was provided notice regarding increased ratings by an April 2009 letter from the RO.

As to the duty to assist, VA has associated with the claims file VA treatment records, and the VA has provided the Veteran a VA medical examination.  The Veteran has provided testimony at a hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor her representative has indicated that there are any additional records to support the Veteran's claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As explained below, the Board finds that the Veteran's pelvic disability has met the criteria for a 30 percent rating since the grant of service connection.

The July 2008 rating decision on appeal granted the Veteran service connection and a 10 percent rating for pelvic inflammatory disease with infertility.  The 10 percent rating was assigned under Diagnostic Code 7614, the code for fallopian tube disease, including pelvic inflammatory disease.  Diagnostic Code 7614 provides for a 10 percent rating for symptoms that require continuous treatment.  A 30 percent rating is for assignment when there are symptoms not controlled by continuous treatment.  

At her November 2011 hearing the Veteran reported that she is infertile due to her service-connected disability.  She provided a history of a great deal of pain and neglect of proper treatment during service.  She asserted that when she was finally provided proper treatment during service, it was discovered that the delay had resulted in her becoming infertile.  She testified that a VA doctor had told her that although her organs had not been removed, her disability had the same results as if she had actually had an hysterectomy.  The Veteran reported that she was on continuous medication, birth control pills, in order to reduce her symptoms.  The Veteran stated that even with the continuous medication she has heavy bleeding and severe pain due to her service-connected disability.  

A May 2008 VA examination report notes that the Veteran is infertile due to her service-connected pelvic inflammatory disease.  The examiner documented that the Veteran is being treated with birth control pills and that she still reports significant pain.  June 2008 VA medical records indicate an unremarkable pelvic sonogram.

The Board recognizes that the May 2008 VA examiner did not provide an actual physical examination of the Veteran and did not make any diagnosis other than loss of reproductive function.  Regardless, because the Veteran is on continuous medication and because she reports severe pain even with the continuous medication, the Board finds that she has met the criteria for a 30 percent rating ever since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that a 30 percent rating is the maximum rating available under Diagnostic Code 7614 and that the Veteran's service-connected disability is not shown to meet the criteria for a higher rating under any other appropriate diagnostic code.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2011).  The record does not reflect that the Veteran has required any hospitalizations due to her pelvic inflammatory disease with infertility since the grant of service connection.  Nor is there any indication that this disability markedly interferes with her employment or daily activities, beyond what is contemplated in the rating schedule.  Here, the rating criteria reasonably describe the Veteran's symptoms and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

An increased initial rating of 30 percent is granted for pelvic inflammatory disease with infertility subject to the law and regulations regarding the award of monetary benefits.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


